Desmond, J.
(dissenting). The parties agree that they are, together, obligated to maintain and repair the bridge described in the opinion of Judge Lewis. They differ, hoAvever, as to the share of such cost which each must pay, and they have, by this submitted controversy on agreed facts, tendered to the courts the question as to whether each must pay half, or whether these expenses are to be borne by the two municipalities in proportion to their assessed valuations. We think the problem is answered by this: since this bridge was built by the county over a stream forming the boundary between plaintiff toAvn and defendant city, the only statute bearing on the obligations of plaintiff and defendant to maintain the structure, is the 1914 (chapter 233 of that year) amendment to what Avas then section 61 of the County Law and is now section 131-b of the Highway Lrav. That enactment, which not only covers this situation but was passed to provide for the maintenance of this particular bridge, reads in part as follows: “In case the bridge is constructed over a stream forming the boundary line between two toAvns or two cities or between a tovm and city, then they may agree with the county to operate and maintain such bridge jointly, in proportion to the assesséd valuation of such town or city.” Since this plaintiff town and this defendant city agree that they are, between them, required to pay these costs, the measure of their respective contributions must be found in the above-quoted statute. Section 232 of the Highway LaAv has nothing to do with this bridge, although it did apply to bridges (like the one replaced by the one here directly involved) built by a town and a city over a stream forming the boundary between them.
The majority opinion here holds that the three resolutions, passed by the town, city and county respectively, and quoted in the majority opinion, did not constitute the agreement required by the above-quoted language of section 131-b. We think those resolutions have that meaning and effect, and that, despite any imperfections of language, they could mean nothing else. *26The county, as shown by the April 13, 1914, resolution of its Board of Supervisors, determined to build this bridge at county expense, on the faith of the two resolutions theretofore passed by the town and city, each of which authorized an agreement to share maintenance costs in proportion to assessments. The county was not required by any statute to replace this bridge, and building it, in reliance on the town and city resolutions, constituted an acceptance by the county of an offer so made by the town and city. There is nothing to the contrary in the submitted facts.
If it were the law — and we do not agree that it is — that a formal written agreement was necessary, then the submission of controversy here is itself incomplete and equivocal, and would require a dismissal of the cause (see Marx v. Brogan, 188 N. Y. 431, 437; 1165 Fifth Ave. Corp. v. Alger, 288 N. Y. 67, 71), since the submission goes only so far as to say that no copy of any such formal writing has been found, and leaves open to inference, if the fact be material, whether or not such a document was ever signed.
The legal opinions rendered by the corporation counsel of Mount Vernon in 1910, and by the town attorney of Pelham in 1914, hdve no bearing whatever on this controversy, although mentioned in the submission, since each of those opinions concerns maintenance costs on the old bridge, to which section 232 {supra) of the Highway Law applied, and which old bridge was replaced by the bridge we are concerned with here, which was built at county expense and not completed until 1916, as the submission shows.
The judgment should be affirmed, without costs.
Conway, Dye and Froessel, JJ., concur with Lewis, J.; Desmond, J., dissents in opinion in which Loughban, Ch. J., and Fuld, J., concur.
Judgment reversed, etc. [See 304 N. Y. 594.]